Citation Nr: 0934515	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-22 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy of the right upper extremity, prior to 
May 1, 2007.

2.  Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy of the left upper extremity, prior to 
May 1, 2007.

3.  Entitlement to a compensable evaluation for peripheral 
neuropathy of the right upper extremity, from May 1, 2007, to 
include restoration of a 20 percent evaluation.

4.  Entitlement to a compensable evaluation for peripheral 
neuropathy of the left upper extremity, from May 1, 2007, to 
include restoration of a 20 percent evaluation.

5.  Entitlement to service connection for fibromyalgia, to 
include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1998 to August 
2004.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from November 2006 and February 2007 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Muskogee, Oklahoma.

The matters on appeal are addressed in the REMAND portion of 
the decision below and are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.



REMAND

The Veteran contends that service connection is warranted for 
fibromyalgia.  In her claim, received in May 2006, the 
Veteran indicates that she was recently diagnosed with 
fibromyalgia and had to stop working in March 2006.

The competent clinical evidence of record shows that the 
Veteran's complaints of diffuse musculoskeletal symptoms have 
not resulted in a disability that can be said be 
"undiagnosed."  In this regard, a private treatment report 
from L.A.J., M.D., dated in May 2006, indicates a diagnosis 
of fibromyalgia.  Further, VA treatment reports of record 
also reveal diagnoses of fibromyalgia.  See VA rheumatology 
consultation report, dated in September 2006; VA rheumatology 
consultation report, dated in April 2007.  The Board finds 
that the evidence of record supports a finding that the 
Veteran has a current diagnosis of fibromyalgia.  Thus, as 
there is, of record, medical evidence attributing the 
Veteran's diffuse pain to a clinically diagnosed disorder, 
the requirements for entitlement to service connection under 
38 C.F.R. § 3.317 have not been met.  The Board also notes 
that the Veteran has denied service in the Persian Gulf after 
August 1, 1990 on several occasions.  See VA Form 21-526, 
received in September 2004; VA Form 21-526 (for pension), 
received in April 2006; see also VA treatment report, dated 
in August 2006 (noting that the Veteran reported no service 
in Operation Iraqi Freedom or in Operation Enduring Freedom).  
See 38 C.F.R. § 3.317(d) (2008) (noting that the term Persian 
Gulf veteran means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War).

The Veteran's service treatment records show some complaints 
that could be early manifestations of fibromyalgia.  A 
service treatment record, dated in July 2000, notes 
complaints of lower abdominal pain with an assessment of 
lower abdominal pain, unknown cause.  A service treatment 
record, dated in July 2001, notes that the Veteran had 
epigastric pain, chronic.  A May 2003 emergency treatment 
record reflects that the Veteran presented with complaints of 
headaches as well as dizziness and fatigue.  The diagnosis 
was headache, resolved.  A physical therapy questionnaire, 
dated in March 2004, indicates current complaints at that 
time of fever/chills/sweats, numbness or tingling, shortness 
of breath, and headaches.  A May 2004 emergency treatment 
record notes a past medical history of "question of some 
palpitations."  Additionally, after service, a VA 
rheumatology treatment report, dated in September 2006, notes 
that the Veteran reported being first diagnosed with 
fibromyalgia in March 2006, less than 2 years after being 
discharged from service.  The VA treatment report, dated in 
April 2007, reflects that the Veteran's pain, neuropathy 
diagnosis and shoulder problems documented in service may 
have been due to fibromyalgia, suggesting its presence in 
service.  Despite her in-service complaints and a diagnosis 
of fibromyalgia less than 2 years after discharge from 
service, the Board notes that the Veteran has not been 
provided with a VA examination to determine the etiology of 
her fibromyalgia.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  As such, the Board finds that a VA 
examination prior to further appellate consideration would be 
useful.  

The Board also notes that the Veteran stated in her notice of 
disagreement, received in March 2007, that she expressed 
disagreement with item number 13, i.e., service connection 
for fibromyalgia.  She also noted that her claim for 
fibromyalgia "is to include [secondary] to [her] other 
[service-connected] disabilities."  See Notice of 
Disagreement, received in March 2007.  The Board further 
notes the Veteran's VA Form 9, received in July 2007, also 
essentially expressed a contention that her fibromyalgia is 
secondary to service-connected disability.  As the Veteran 
did not expressly withdraw her service connection claim for 
fibromyalgia on a direct incurrence basis, the Board finds 
that this claim has been properly developed and is for 
current appellate consideration.  However, the RO has not yet 
adjudicated the issue of entitlement to service connection 
for fibromyalgia as secondary to service-connected 
disability.  As such, the issue of entitlement to service 
connection for fibromyalgia as secondary to service-connected 
disability should be properly developed and then adjudicated 
on remand.

The Board notes that effective October 10, 2006, VA amended 
38 C.F.R. § 3.310, the regulation concerning secondary 
service connection.  See 71 Fed. Reg. 52,744 (Sept. 7, 2006).  
The Board notes that the Veteran's claim for secondary 
service connection for fibromyalgia was not received until 
March 2007, after the regulation change affecting 38 C.F.R. 
§ 3.310.  However, the record reflects that her claim for 
service connection for fibromyalgia was received in May 2006, 
prior to the regulation change affecting 38 C.F.R. § 3.310 
and during the pendency of this appeal.  Resolving all doubt 
in favor of the Veteran, upon remand the AOJ must consider 
both the old and new version of 38 C.F.R. § 3.310.

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in July 2007, the appeallant requested a 
videoconference hearing before a Member (now Veterans Law 
Judge) of the Board.  Such hearing was scheduled to be held 
in May 2009, however, the appeallant did not appear for the 
scheduled hearing.  In a statement received in June 2009, the 
appellant provided a good cause explanation for her failure 
to report for the scheduled Board hearing in May 2009, and 
requested that the hearing be rescheduled.  As such, the 
appellant must again be afforded the opportunity for a 
videoconference hearing before a Veterans Law Judge of the 
Board.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take the appropriate 
steps to develop the issue of entitlement 
to service connection for fibromyalgia, 
to include as secondary to service-
connected disability, consistent with 
VA's duties to notify and assist pursuant 
to the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), to include obtain proper 
authorization for the release of any 
private treatment reports regarding 
fibromyalgia.

2.  Obtain all of the Veteran's VA 
treatment records and progress reports 
from June 2007 until present located at 
the VA medical center in Tulsa, Oklahoma 
or any other VA facility where the 
Veteran received treatment regarding her 
fibromyalgia.  If no records are 
available, the claims folder must 
indicate this fact.  Also, provide the 
appellant with notice of any inability to 
obtain these records.

3.  After associating any newly obtained 
evidence with the claims file, schedule 
the Veteran for an appropriate VA 
examination to determine whether she has 
fibromyalgia related to service or to 
service-connected disability.  Perform 
all necessary tests and report all 
clinical manifestations in detail.

Following examination of the Veteran and 
review of her VA claims file, examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran's fibromyalgia is related to 
service.  The examiner is also asked to 
opine whether the appellant's current 
fibromyalgia is at least as likely as not 
(50 percent or greater):  (a) proximately 
due to, or (b) chronically aggravated by, 
any service-connected disability.

The examiner is requested to provide a 
thorough rationale for all opinions, as a 
matter of medical probability, based on 
his or her clinical experience, medical 
expertise, established medical 
principles, and the evidence of record.  
The clinician should review the claims 
folder and this fact should be noted in 
the accompanying medical report.

4.  Thereafter, readjudicate the issue on 
appeal of entitlement to service 
connection for fibromyalgia, to include 
as secondary to service-connected 
disability.  The claim should be reviewed 
on the basis of all evidence of record as 
well as under the new and old provisions 
of 38 C.F.R. § 3.310.  If the benefit 
sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and her 
representative an appropriate opportunity 
to respond.  

5.  Schedule the Veteran for a 
videoconference hearing at the local RO 
before a Veterans Law Judge of the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




